943 So.2d 974 (2006)
DEPARTMENT OF CHILDREN AND FAMILIES, Appellant,
v.
A.C. and J.B., Sr., Parents of S.B., etc., Appellee.
No. 5D06-1846.
District Court of Appeal of Florida, Fifth District.
December 8, 2006.
Jodi Abramowitz, of Department of Children Family Services, Daytona Beach, for Appellant.
No Appearance for Appellee.
Thomas Wade Young, Orlando, for Guardian ad Litem Program.
PER CURIAM.
The Department of Children and Family Services appeals from an order denying its petition to terminate appellees' parental rights. The record reflects that DCF presented substantial evidence which, if fully accepted by the trial judge, would clearly have supported the granting of its petition. However, it is the role of the fact-finder to resolve conflicts in the evidence and to weigh the credibility of witnesses. A.D. v. *975 Dep't of Children & Families, 837 So.2d 1078, 1080 (Fla. 5th DCA 2003). An appellate court cannot question the trial court's assessment of the witness' credibility nor substitute its judgment for the trier of fact. Declet v. Dep't of Children and Families, 776 So.2d 1000, 1001 (Fla. 5th DCA 2001).
AFFIRMED.
PLEUS, C.J., LAWSON and EVANDER, JJ., concur.